[Cite as State v. Riley, 2020-Ohio-4878.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            MADISON COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :      CASE NO. CA2019-11-029

                                                  :             OPINION
     - vs -                                                     10/13/2020
                                                  :

 MATTHEW S. RILEY,                                :

        Appellant.                                :




      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CRI20190094


Stephen J. Pronai, Madison County Prosecuting Attorney, Rachel M. Price, 59 North Main
Street, London, Ohio 43140, for appellee

Treynor Law, Shannon M. Treynor, 63 North Main Street, P.O. Box 735, London, Ohio
43140, for appellant



        RINGLAND, J.

        {¶1}     Appellant, Matthew Riley, appeals his convictions in the Madison County

Court of Common Pleas. For the reasons detailed below, we affirm.

        {¶2}     On July 23, 2019, Dawn and Danny Lemaster went to the city of London to

help their niece move new appliances into her residence on Liberty Street. Both Dawn and

Danny had known Riley for about five years, though they were not well acquainted. On that
                                                                   Madison CA2019-11-029

day, Riley stopped to talk with Dawn and Danny about the old stove that they had just

moved out of the residence. Following a brief conversation, Riley left.

       {¶3}    After Riley left, Dawn heard a loud noise that sounded like someone breaking

down a door. Upon inspection, Dawn and Danny observed Riley enter and remove items

from a neighboring property.      Danny personally observed Riley put a television and

telescope into a white van. As a result, Dawn directed her niece to call the police. As she

did, the niece also personally observed Riley taking items from her neighbor's residence.

       {¶4}    Riley then got into the passenger side of the white van and the driver put the

van in reverse. As he did, the van hit a house, rendering the vehicle temporarily inoperable.

The driver fled on foot. Riley, however, moved over to the driver's seat to extricate the

vehicle from the house. Following some difficulty, Riley was able to dislodge the vehicle

and sped away, hitting another car in the process. As Riley attempted to speed away,

another bystander entered his vehicle to follow him. The van eventually broke down again

a short distance away.

       {¶5}    Officer Frank White responded to the scene. Dawn and Danny spoke with

Officer White and informed him of what had transpired and that they knew the suspect's

name. Police later found the abandoned white van that had since been reported stolen by

Riley's brother. Finally, Officer White interviewed the property owner who did not know

Riley or give him permission to remove items from her home.

       {¶6}    Riley was arrested and charged with burglary in violation of R.C.

2911.12(A)(2), a second-degree felony, and theft in violation of R.C. 2913.02(A)(1), a fifth-

degree felony. The trial court set a bond in the amount of $15,000 and appointed Riley

counsel due to his indigency. Riley did not make bond and remained in the Madison County

Jail awaiting trial.

       {¶7}    At a pretrial hearing on September 10, 2019, Riley voiced his displeasure with

                                             -2-
                                                                     Madison CA2019-11-029

his trial counsel because counsel did not visit him in the jail prior to the pretrial hearing.

Riley was also upset that his counsel had not filed a motion for a reduction of charges.

During the hearing, Riley continued to speak over the trial court even after his counsel

warned him not to, as he had made several potentially incriminating statements. Despite

Riley's protests, the trial court did not appoint him new counsel but instead allowed him to

remain at the facility so that he and his counsel could have time to meet and address his

concerns.

       {¶8}   On October 1, 2019, the trial court held another pretrial hearing. Riley again

requested new counsel. This time, Riley complained that he was dissatisfied because his

counsel wanted him to plead to "something I didn't do." Riley expressed that he wanted to

fire his counsel and either have new counsel appointed or to represent himself. The trial

court found that Riley failed to establish a right to new counsel.

       {¶9}   The trial court held a final pretrial hearing on October 4, 2019 to inquire

whether Riley wished to represent himself. Riley spoke argumentatively with the trial court

and maintained that he was asking for "effective non-biased counsel." Following several

interjections by Riley, the trial court asked a "yes-or-no question" whether he wished to

represent himself during trial. Riley responded by stating "I choose not to answer." After

further inquiry, Riley stated that "[a]t this time I choose not to talk," which the trial court

understood as a "no," that Riley did not wish to defend himself. Riley then refused to speak

anymore.

       {¶10} After concluding that Riley would not be representing himself, the state moved

to amend the charge of burglary from a second-degree felony to a third-degree felony. The

trial court allowed the modification.

       {¶11} The matter proceeded to a jury trial. The state presented the testimony of the

victims, the eyewitnesses, and Officer White. Following the conclusion of trial, the jury

                                             -3-
                                                                    Madison CA2019-11-029

found Riley guilty of both burglary and theft. The trial court sentenced Riley to prison for 12

months for theft and 30 months for burglary and ordered those be served concurrently, but

consecutive to an additional 12-month prison term for violating the terms of his postrelease

control for a total aggregate prison term of three-and-one-half years. Riley now appeals,

raising a single assignment of error for review:

         {¶12} THE COURT ABUSED ITS DISCRETION BY DENYING THE APPELLANT'S

REQUEST FOR NEW APPOINTMENT OF COUNSEL.

         {¶13} In his sole assignment of error, Riley argues the trial court erred by denying

his request for new counsel. Riley's argument is without merit.

         {¶14} The Sixth Amendment to the U.S. Constitution states that "[i]n all criminal

prosecutions, the accused shall enjoy the right * * * to have the Assistance of Counsel for

his [defense]." This fundamental right is preserved in state actions by the Fourteenth

Amendment to the U.S. Constitution. Gideon v. Wainwright, 372 U.S. 335, 343, 83 S. Ct.
792 (1963). For defendants who cannot afford to hire a lawyer, appointment of counsel at

the public's expense is required. Id. at 344. However, unlike the right to counsel, the right

to counsel of choice is not absolute. United States v. Iles, 906 F.2d 1122, 1130 (6th Cir.

1990).

         {¶15} An "indigent defendant has no right to have a particular attorney represent

him and therefore must demonstrate 'good cause' to warrant substitution of counsel." State

v. Bullock, 12th Dist. Clermont No. CA2005-04-031, 2006-Ohio-598, ¶ 13, quoting State v.

Cowans, 87 Ohio St. 3d 68, 72, (1999). Examples of "good cause" include a conflict of

interest, a complete breakdown in communication, or an irreconcilable conflict which leads

to an apparently unjust result. Id., citing State v. Blankenship, 102 Ohio App. 3d 534, 558

(12th Dist. 1995). An appellate court reviews the trial court's denial of a request for

substitute counsel for an abuse of discretion. Cowans at 72-73; State v. Ingram, 6th Dist.

                                             -4-
                                                                   Madison CA2019-11-029

Sandusky No. S-16-046, 2017-Ohio-5685, ¶ 8.

       {¶16} Riley contends the trial court erred by not appointing him new counsel

because there was a "complete breakdown" in communication. In support, Riley alleges

that his counsel called him a "dumbass" for not accepting the plea offer and suggested that

he would receive a five-year prison sentence. Riley also claims that his counsel laughed at

him when he asked him to "get witnesses." Riley argues that he wanted to hire counsel of

his choosing so that he could subpoena potential witnesses for trial. Riley further suggests

the trial court was condescending during the pretrial hearings and applied the wrong

standard of review in considering his request for new counsel.

       {¶17} The transcript of the relevant pretrial hearings is fragmented due to Riley's

argumentative posture with the trial court. However, Riley's concerns were addressed by

the trial court. As to Riley's claim that his counsel called him a "dumbass" for advising him

to take a plea deal, the trial court stated:

              THE COURT: Mr. Riley, you just heard the representation of
              [trial counsel] and when I asked him are we going to trial or not
              and his answer was yes, we're going to trial noticeably absent
              from that was him saying you're a dumbass and five years is the
              offer.

              [Trial counsel] are you prepared to go to trial?

              [Trial counsel]: I am.

In addressing Riley's argument that his counsel was not adequately

representing him, the following dialogue occurred:

              THE COURT: You just heard him say that he's - -

              [RILEY]: He said for me to plead - -

              THE COURT: - - ready to go.

              [RILEY]: - - and I won't go for that. I asked him about the bond
              and asked him not to represent me.


                                               -5-
                                                                     Madison CA2019-11-029

              He's done nothing I asked. I've asked him to get witnesses. I've
              asked for a lot of things and he keeps telling me no. He walked
              in and laughed at me. My life and freedom is [sic] not a joke,
              Your Honor.

              He's insufficient counsel. I keep saying this. You say that he's
              not.

              THE COURT: I don't know what insufficient counsel is. What
              does that mean?

              [RILEY]: It means he's not doing - - he's not trying to work for
              me. It means he's telling me to plead guilty and if I don't then -
              -

              THE COURT: Mr. Riley, we went down this road the last time
              and I explained to you in no uncertain * * * terms that telling you
              what you want to hear is not the job - -

              [RILEY]: I don't want - -

              THE COURT: - - of your attorney.

              You're talking when you should be listening.

              Telling you what you want to hear is not his job. His job is to
              look at this evidence presented by the State to make an
              assessment of that evidence to determine whether or not you
              have viable defenses and then advise you of what he thinks you
              ought to do, and what you're telling me is you don't like what
              he's telling you and you seem to think that that is insufficient
              counsel, whatever that is.

              [RILEY]: Telling me to plead to something I didn't do is not right
              no matter what the reason.

              THE COURT: You do not have the right, Mr. Riley, to whatever
              attorney you want. You have had the right from the beginning
              to * * * go out and hire your own attorney.

The trial court ultimately found that Riley failed to establish a valid basis for appointing new

counsel.

       {¶18} Following review, we find the trial court did not err by denying his request for

new counsel. Despite Riley's arguments to the contrary, he has not demonstrated "good

cause" to warrant substitution of counsel. In this case, the record demonstrates that both

                                             -6-
                                                                     Madison CA2019-11-029

Riley and his counsel communicated about the case and counsel acted faithfully in his

defense. As correctly noted by the trial court, Riley's trial counsel was to perform his job as

an attorney, which includes, among many things, the obligation to assess the state's

evidence and appropriately advise the client. This may well involve candid advice between

attorney and client to enter into a plea deal. Cowans, 87 Ohio St. 3d at 73 (even if counsel

"had explored plea options based on a belief that [their client] might be guilty, counsel's

belief in their client's guilt is not good cause for substitution"). It was not Riley's counsel's

obligation to merely tell him what he wanted to hear. Furthermore, Riley's argument that

his counsel was attempting to get him to plead "to something I didn't do," is particularly

suspicious. As the jury later found credible, the state presented evidence that Riley had

been "caught red handed" by several eyewitnesses who knew him. Review of the trial

transcript reveals that the state presented overwhelming evidence of guilt. While there is

some evidence that Riley had a strained relationship with his counsel, it did not amount to

a "complete breakdown" in communication that would warrant removal from the case. The

trial court did not abuse its discretion in denying Riley's request for new counsel. As a

result, Riley's sole assignment of error is overruled.

       {¶19} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                              -7-